Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 9:20-cv-80761

  NICOLE CENAT,

                  Plaintiff,
   vs.

   CENLAR, FSB,

              Defendant.
  ____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, NICOLE CENAT (hereinafter “Plaintiff”), hereby files his Complaint against

  Defendant, CENLAR, FSB (“Defendant” or “Cenlar”), and alleges:

                                         INTRODUCTION

         1.      This is an action brought by a consumer for Defendant's violation of the Real Estate

  Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and their implementing

  regulations.

         2.      The Consumer Financial Protection Bureau (“CFPB”) is the primary regulatory

  agency authorized by Congress to supervise and enforce compliance of RESPA. The CFPB

  periodically issues and amends mortgage servicing rules under Regulation X, 12 C.F.R. § 1024,

  RESPA, and the respective implementing regulations.

         3.      Specifically, Plaintiff seeks the remedies as provided in RESPA for the Defendant's

  failure to comply with Section 2605(k) of RESPA, Section 1024.35 and 1024.41 of Regulation X.

         4.      All conditions precedent to the filing of this action have been satisfied.
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 2 of 13



                                           JURISDICTION

         5.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

  alleges a federal claim and requires the resolution of substantial questions of federal law.

         6.      Moreover, this case is a civil action arising under the laws of the United States over

  which this Court has original jurisdiction under 28 U.S.C. § 1331.

         7.      Venue in this District is proper because Plaintiff resides in Palm Beach County,

  Florida and this is the District where a “substantial part of the events or omissions giving rise to

  the claim occurred.” 28 U.S.C. § 1391(b)(2).

                                              PARTIES

         8.      At all times material hereto, Defendant Cenlar was and is a New Jersey corporation

  with its corporate office at 425 Phillips Blvd., Ewing, NJ, 08618.

         9.      At all times material hereto, Defendant is and was a loan servicer as the term is

  defined in 12 U.S.C. § 2605(i)(2) and 12 C.F.R. § 1024.2(b), that services the loan obligation

  secured by a mortgage upon the Plaintiff’s residential property, located at 1003 Springdale Circle,

  100-C, Lake Palm Springs, Florida 33461 (the “Subject Property”).

         10.     At all times material hereto, Plaintiff owned and continues to own the subject

  property, which is located in Palm Beach County, Florida.

         11.     The Subject Property is a residential single-family home structure.

         12.     At some point in time prior to the violations alleged herein, the Defendant was hired

  to service the subject loan.

         13.     The subject loan is a “federally related mortgage loan” as defined in 12 U.S.C. §

  2602(1) and 12 C.F.R. § 1024.2(b) and referred to by the Defendant as account number

  ******3562.
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 3 of 13



                      BACKGROUND AND GENERAL ALLEGATIONS

         14.     On or about October 13, 2006, Plaintiff entered into a promissory note agreement

  with Argent Mortgage Company, LLC (the “Note”) for what he intended to be her primary

  residence. The Note was secured by a mortgage on the subject property (the “Mortgage”) (the

  “Note” and the “Mortgage” are collectively referred to as the “Loan”).

         15.     Subsequent to the creation of the underlying Loan, Defendant Cenlar began

  servicing the mortgage.

         16.     On or about January 15, 2020, a loss mitigation application (“LMP”) was submitted

  on behalf of Plaintiff to Defendant. See Fax Confirmation attached hereto as Exhibit “A”.

         17.     Pursuant to 12 C.F.R. § 1024.41(b)(2)(i)(B), Defendant was required to provide a

  written notice within five (5) business days of receipt of the LMP acknowledging receipt of same

  and whether the mortgage servicer determined said application to be complete or incomplete. If

  the mortgage servicer deemed the LMP incomplete, the mortgage servicer is required to state in

  the written notice the additional documents and information that must be submitted to make the

  LMP complete and a date within which to submit said documents and information. Despite the

  mandates of 12 C.F.R. § 1024.41(b)(2)(i)(B), Defendant failed to respond.

         18.     Defendant was also required to provide a written notice stating which loss

  mitigation options, if any, the Defendant would offer Plaintiff within thirty (30) days after the

  application was considered “complete.” Again, Defendant failed to respond despite being required

  to do so pursuant to 12 C.F.R. § 1024.41(c)(1).

         19.     Receiving no response, on February 17, 2020 Plaintiff sent Defendant a Notice of

  Loss Mitigation Application Response Not Received (the “NOE”) in advance of litigation, a true

  and correct copy of which is attached hereto as Exhibit “B”.
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 4 of 13



         20.     To date, Defendant has failed to or refused to comply with 12 C.F.R. §

  1024.41(b)(2)(i)(B), in that no written notice was provided within five (5) business days of receipt

  of the LMP acknowledging receipt of same and advising whether a determination was made that

  said application was complete or incomplete.

         21.     To date, Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c),

  in that no written notice within thirty (30) days of receipt of a “complete loss mitigation

  application” stating which loss mitigation options, if any, will be offered to Plaintiff.

         22.     Plaintiff retained Loan Lawyers, LLC (“Loan Lawyers”) as counsel and Jenkins

  Lorenzo, LLC (“Jenkins Lorenzo”) as co-counsel for legal representation in this action and has

  agreed to pay a reasonable attorney's fee.

                                               DAMAGES

         23.     Plaintiff has been injured and suffered actual damages by virtue of Defendant’s

  repeated violations of those legal rights and protections which Congress provided to Plaintiff and

  other consumers like him. The threshold of Defendant’s violations stem from repeated failures to

  respond to the LMP submitted for Plaintiff. Plaintiff’s injuries result in-part from the Defendant’s

  invasion of a legally protected interest that is concrete, particularized, and actual. Simply stated,

  Plaintiff’s procedural rights under RESPA were violated by not providing a response to the LMP

  despite additional notice of same via the NOE.

         24.     Plaintiff is entitled to actual damages as a result of Defendant’s failure to comply

  with Regulation X and RESPA, pursuant to 12 U.S.C. § 2605(f)(1)(A), including but not limited

  to: (1) photocopying costs and postage costs incurred in mailing Plaintiff’s NOE; and (2)

  photocopying costs, postage costs, and reasonable attorney’s fees incurred as a result of having to
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 5 of 13



  send additional correspondences due to Defendant’s failure to adequately respond to Plaintiff’s

  LMP, which includes the Notice of Error.

         25.     Plaintiff has also suffered actual damages in the form of emotional distress, anxiety,

  the constant fear of losing her property, worry, embarrassment, and anguish as a result of the

  ongoing failures of the Defendant to address Plaintiff’s concerns relating to her mortgage, while

  simultaneously pursuing a state court foreclosure.

         26.     Plaintiff is entitled to statutory damages, as well as the costs of this action, together

  with a reasonable attorney's fee as determined by the court and pursuant to 12 U.S.C. § 2605(f)(3).

                            COUNT I –VIOLATION OF 12 U.S.C. § 2605(k)

         27.     Plaintiff realleges and incorporates by reference paragraphs 1 through 26 above.

         28.     Section 6, Subsection (k) of RESPA states in relevant part:

                     (k) Servicer prohibitions
                     (1) In general
                         A servicer of a federally related mortgage shall not--
                         …
                        (C) fail to take timely action to respond to a borrower’s requests to
                 correct errors relating to allocation of payments, final balances for purposes
                 of paying off the loan, or avoiding foreclosure, or other standard servicer’s
                 duties;
                         …
                        (E) fail to comply with any other obligation found by the [CFPB], by
                 regulation, to be appropriate to carry out the consumer protection purposes
                 of this chapter.

         12 U.S.C. § 2605(k)(emphasis added)

         29.     Section 1024.41 of Regulation X was promulgated pursuant to Section 6 of RESPA

  and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, FN. 64 (Feb.

  14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

  subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 6 of 13



  such regulations”). See also 78 Fed. Reg. at 10737, 10822 (“The Bureau relies on its authority

  under sections 6(j)(3), 6(k)(1)(C), 6(k)(1)(E) and 19(a) of RESPA to establish final rules setting

  forth obligations on servicers to comply with the loss mitigation procedures in § 1024.41”).

         30.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1)(E),

  is stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

  regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

  transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

         31.       Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(b)(2)(i)(B),

  in that no written notice was provided to Plaintiff within five (5) business days of receipt of the

  LMP acknowledging receipt of same and whether said application was determined to be complete

  or incomplete.

         32.       As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(C) and §

  2605(k)(1)(E).

         33.       As a result of the above violations, Plaintiff is entitled to recovery for actual and

  statutory damages.

                          COUNT II –VIOLATION OF 12 U.S.C. § 2605(k)

         34.       Plaintiffs reallege and incorporate by reference paragraphs 1 through 26 above.

         35.       Section 6, Subsection (k) of RESPA states in relevant part:

                   (k) Servicer prohibitions
                   (1) In general
                           A servicer of a federally related mortgage shall not-
                           …
                   (C) fail to take timely action to respond to a borrower’s requests to
                   correct errors relating to allocation of payments, final balances for
                   purposes of paying off the loan, or avoiding foreclosure, or other
                   standard servicer’s duties;
                           …
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 7 of 13



                   (E) fail to comply with any other obligation found by the [CFPB], by
                   regulation, to be appropriate to carry out the consumer protection
                   purposes of this chapter.

                   12 U.S.C. § 2605(k)(emphasis added)

         36.       Section 1024.35 of Regulation X was promulgated pursuant to Section 6 of RESPA

  and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, fn. 64 (Feb.

  14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

  subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce

  such regulations”). See also 78 Fed. Reg. at 10737, 10753 (the CFPB noting that Section 1024.35

  implements Section 6(k)(1)(C)).

         37.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1)(C),

  is stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

  regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

  transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

         38.       Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c)(1) in that

  no written notice was provided to Plaintiff within thirty (30) days of receipt of a complete loss

  mitigation application stating which loss mitigation options, if any, would be offered to Plaintiff.

         39.       As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(C) and §

  2605(k)(1)(E).

         40.       As a result of the above violations, Plaintiff is entitled to recovery for actual and

  statutory damages.



                                        PRAYER FOR RELIEF
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 8 of 13



         WHEREFORE, Plaintiff NICOLE CENAT respectfully requests that this Honorable

  Court enter an order granting judgment for the following:

     (a) That the Defendant be required to provide a written notice and determination in compliance

  with 12 C.F.R. § 1024.41(c)(1);

     (b) For actual damages, statutory damages, costs and reasonable attorney’s fees, pursuant to

  12 U.S.C. § 2605(f); and

     (c) Such other relief to which this Honorable Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

         Plaintiff NICOLE CENAT hereby demands a trial by jury of all issues so triable.

  Dated this 11th day of May 2020.

  Respectfully Submitted,
                                                              JENKINS LORENZO, LLC
                                                              Co-Counsel for Plaintiff
                                                              18851 NE 29th Avenue, Ste. 700
                                                              Aventura, Florida 33180
                                                              Tel: (305) 456-1450

                                                              By: /s/ Chase E. Jenkins, Esq.
                                                                 Chase E. Jenkins, Esq.
                                                                 Florida Bar No. 94261
                                                                 cjenkins@jenkinslorenzo.com
                                                                 Jorge “J.D.” Lorenzo, Esq.
                                                                 Florida Bar No. 81702
                                                                 jlorenzo@jenkinslorenzo.com

                                                                  /s/ Laura Hoy Chebat
                                                                 Laura Hoy Chebat, Esq.
                                                                 Florida Bar No. 59025
                                                                 LOAN LAWYERS, LLC
                                                                 Co-Counsel for Plaintiff
                                                                 3201 Griffin Road, Suite 100
                                                                 Fort Lauderdale, FL 33312
                                                                 Telephone: (954) 523-4357
                                                                 laura@fight13.com
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 9 of 13




                            Exhibit “A”
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 10 of 13
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 11 of 13




                             Exhibit “B”
      Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 12 of 13
B”H




                                                3201 Griffin Road, Suite 100
                                                Ft. Lauderdale, Florida 33312
                                                Telephone: (954) 523-HELP (4357)
                                                Facsimile: (954) 581-2786


                                                 www.Fight13.com


                                                 February 17, 2020

        VIA CERTIFIED MAIL-RETURN RECEIPT

        Cenlar (RFI/NOE)
        PO Box 77423
        Ewing, New Jersey. 08628-7423

           Re: NOTICE Loss Mitigation Application Response NOT RECEIVED.
               Client:       NICOLE CENAT AND SEMIRANUS CENAT
               Account Number:    4772103562-6
               Property Address:  1003 Springdale Circle, Lake Worth, FL. 33461

        Dear Sir or Madam:

               Please make sure that all correspondence regarding the above-referenced loan is
        addressed to my Fort Lauderdale office.

                On 01/15/2020 a loss mitigation application was submitted to CENLAR FSB on behalf of
        the above-referenced client. Please be advised that pursuant to 12 C.F.R. § 1024.41(c)(1)(ii), you
        were required to send a written response to the loss mitigation application stating your
        determination of which loss mitigation options, if any, you will offer to my client. To date, no such
        response letter has been received.
                As a direct result of your failure to comply with RESPA Section 12 C.F.R. §
        1024.41(c)(1)(ii) we have been forced to send you this letter via certified mail. As I am sure you
        can imagine it is critical that my client be informed what loss mitigations are available to them and
        which loss mitigations option they have been offered. As you know, my clients are eager to save
        their home and have worked hard to put together all of the documents needed for the loss mitigation
        application.
                Although not required, we will afford you a reasonable amount of time to comply with
        RESPA Section 12 C.F.R. §1024.41(c)(1)(ii). Therefore, you are being provided an additional 7
        days to comply with Regulation X before we take legal action for your failure to comply with
        §1024.41(c)(1)(ii). In the event that you still need additional time, kindly notify us in writing,
        before the expiration of the additional 7 days, providing the basis for your request for the extension
        and we may supply some additional time to provide the written response of the loss mitigation
Case 9:20-cv-80761-RKA Document 1 Entered on FLSD Docket 05/11/2020 Page 13 of 13



  application in accordance with 12 C.F.R. § 1024.41(c)(1)(ii). Again this letter, which is being sent
  solely due to your failure to comply with RESPA Section 12 C.F.R. § 1024.41(c)(1)(ii), is meant
  to remind you of your obligations under Regulation X in the hopes that you will comply within
  timeframe we have provided.

          Please further note that if you continue to violate Regulation X Section 12 C.F.R. §
  1024.41(c)(1)(ii) you may be subject to legal action without further notice. In the event you
  believe that there is an agreement that my client must give you notice and opportunity to cure,
  please allow this letter to serve as the same.

         In accordance with the Rules Regulating the Florida Bar, Rule 4-4.2, I am copying your
  counsel on this correspondence.


                                        Sincerely,

                                        /s/ Laura Hoy, Esq

                                        Laura Hoy, Esq.




                                                                                     rev. 6/16
